Citation Nr: 0218353	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
manifested by growths and tumors claimed as due to 
exposure to Agent Orange.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
chloracne claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Lawrence J. Whitney, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1963 to 
January 1967.

The issue of entitlement to service connection for 
chloracne claimed as due to exposure to Agent Orange was 
previously denied by decision of the Board in April 1998.  
This appeal arises from an August 2000 rating decision of 
the Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the 
Republic of Vietnam during the Vietnam era; thus, he is 
presumed to have been exposed to herbicides.

2.  The veteran has not been diagnosed with any disorder 
that is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence linking a skin 
disability manifested by growths and tumors with the 
veteran's exposure to herbicide agents used in Vietnam.

4.  The veteran's claim of service connection for 
chloracne claimed as due to exposure to Agent Orange was 
last denied by decision of the Board in April 1998.

5.  The additional evidence submitted in connection with 
the claim to reopen is not more than merely cumulative and 
is not so significant that it must be considered in order 
to decide the merits of the claim.





CONCLUSIONS OF LAW

1.  A skin disability manifested by growths and tumors, 
claimed as due to exposure to herbicide agents, was not 
incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  The April 1998 Board decision denying service 
connection for chloracne claimed as due to exposure to 
Agent Orange is final.  38 U.S.C.A. § 7104 (West 1991); 38 
C.F.R. § 20.1100 (2002).

3.  Evidence received since the April 1998 Board decision 
is not new and material and, thus, the claim of 
entitlement to service connection for chloracne claimed as 
due to exposure to Agent Orange may not be reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
2000 rating decision of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the July 2002 statement of the 
case, the RO notified the veteran of all regulations 
relating to his claim, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  In addition, the RO sent the veteran a VCAA 
compliance letter in June 2001 in which he was informed as 
to VA's duty to notify him about his claim, VA's duty to 
assist him in obtaining evidence for his claim, what the 
evidence must show to establish service connection, what 
had been done to assist the veteran with his claim, and 
what information or evidence that VA needed from the 
veteran.  The Board finds that the information provided to 
the veteran specifically satisfies the requirements of 
38 U.S.C.A. § 5103 (West Supp. 2001) in that the veteran 
was clearly notified of the evidence necessary to 
substantiate his claim (to include what evidence VA would 
obtain and what evidence the veteran would obtain).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All 
available VA outpatient and inpatient treatment records 
and all private medical records have been obtained.  
Social Security Administration records have been obtained.  
The veteran was offered, but declined, the opportunity to 
present oral testimony.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining evidence 
that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Factual background

The service personnel records show that the veteran served 
in Vietnam from April 1966 to January 1967.  He received 
the Vietnam Service Medal and the Vietnam Campaign Medal.  

In January 1967, a wart was removed from the veteran's 
chest.  

On the January 1967 separation examination, the veteran's 
skin was clinically evaluated as normal.

In June 1977, records from St. Vincent Charity Hospital 
show that the veteran had a sebaceous cyst removed from 
his forehead and a verruca removed from the left cheek.

In April 1989, VA records reveal that a mole was removed.  
In June 1991, a breast lesion was removed.  

On VA examination in February 1986, the veteran reported 
feeling that something was crawling in his hair and all 
over his body and skin.  On examination, the veteran's 
skin was normal.

Testimony adduced in March 1995 shows that the veteran 
reported having removed warts by himself at about the time 
he was discharged from service; that he first sought 
medical treatment after service in 1977; and that although 
he had never been diagnosed with chloracne, the veteran 
stated that he assumed that this was the skin disorder 
that he suffered from.

On VA skin examination in April 1995, the veteran reported 
that a wart had been removed from his anterior chest wall 
in 1967.  There had been no recurrence of the wart.  He 
complained of skin tags that had been removed from both 
axilla, a cyst or lipoma that was removed from his neck 
and verruca lesions removed from the left temporal area in 
service.  On examination, there was a one-inch scar of the 
left side of the forehead and a one-eight of an inch scar 
of the left temporal area.  There was a 2-inch oblique 
scar of the left side of the neck.  Examination of the 
chest revealed a 1/4 inch scar of the mid anterior chest and 
a 1 inch scar of the right breast.  There had been no 
recurrence of a cyst or mass.  There were 1/8 inch scars 
of the left axilla and there were several skin tags of 
both axilla.  There were no growths present of the left 
calf area or right anterior chest wall area where the 
veteran had complained.  The diagnoses were status post 
excision of verruca of the left temporal area and left 
side of the forehead; status post excision of a wart of 
the anterior chest wall with no recurrence; status post 
excision of a cyst or lipoma of the lateral aspect of the 
right breast; status post excision of a cyst or lipoma of 
the posterior aspect of the neck; status post excision of 
a mole of the left lower quadrant; and multiple skin tags 
of both axilla.  

Records were received from the Social Security 
Administration (SSA) which did not include any additional 
information relative to this claim other than a note 
showing a possible lipoma.  

Evidence received since the April 1998 Board decision 
consists of the following.  VA records were received in 
December 1998 to include an October 1993 VA hospital 
summary which shows that the veteran was seen for a neck 
mass.  In March 1997 eczema of the left elbow was noted.  
Another March 1997 notation shows that the veteran 
complained of a one week history of a left elbow rash.  
The diagnosis was eczematous dermatitis.  In May 1992, the 
veteran was seen for a cyst of the right anterior chest 
wall.  In November 1994 a neck mass was excised.  A 
multiple year history of neck and axillae lesions were 
reported in July 1991.  In October 1991, there were 
several flesh colored papulae of the axillae.  

Records were received from the Agent Orange Veteran 
Payment Program which show the removal of skin tags in 
1990 and a diagnosis of rule out breast mass.  The 
remainder of these records reflects administrative 
matters.  

Additional VA medical records show that the veteran was 
seen in May and December 1999 for a groin rash which had 
been present for 18 months and was diagnosed as tinea 
cruris.  An August 2000 notation shows that the veteran 
had asked for a statement indicating that his skin 
condition and use of medication were for Agent Orange.  
The physician informed the veteran that he was not being 
treated for Agent Orange.  In April 2002, skin tags of the 
axillae region were removed. 


Service connection for a skin disability

The veteran contends that he currently suffers from a skin 
disability manifested by growths and tumors that are the 
result of exposure to herbicide agents during his tour of 
duty in Vietnam.

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if preexisting such 
service, was aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

To establish a showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time. 38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is 
required to support the claim. Id.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed 
to Agent Orange, which resulted in the development of the 
disability for which he claims service connection, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall 
be the last date on which he or she served in the Republic 
of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of date on onset.  38 
C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within one year, and respiratory cancers 
within 30 years, after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Public Law No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent 
Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 
11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof 
of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  Thus, 
presumption is not the sole method for showing causation.  
However, in this case the issue of service connection for 
a skin disability manifested by growths and tumors on a 
direct incurrence basis was previously denied by the Board 
in its April 1998 decision.  The current appeal, as 
posited by the veteran, deals solely with a skin 
disability due to exposure to herbicides.  As a result, 
the Board will not revisit the issue of service connection 
on a direct basis in the instant decision.

With regard to the Agent Orange claim, upon review of the 
evidentiary record, the Board finds it is clear that the 
veteran served in Vietnam from April 1966 to January 1967 
during the Vietnam era.  Therefore, he is entitled to a 
presumption of exposure to herbicide agents.  The medical 
record, however, shows that the veteran does not have a 
condition enumerated as a presumptive disability.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, 
and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 
59,232-243 (Nov. 2, 1999).  Accordingly, under the law, 
the veteran is not entitled to a presumption that a skin 
disability manifested by growths and tumors is 
etiologically related to exposure to herbicide agents used 
in Vietnam.  

With all due respect to the veteran's contentions, he is 
not shown to be a medical expert and, for that reason, he 
is not competent to express an authoritative opinion 
regarding any medical causation or diagnosis of his 
condition.  See Espiritu; see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical 
knowledge").

In sum, as the veteran does not have a disability for 
which presumptive service connection may be accorded due 
to his presumed exposure to herbicide agents in Vietnam, 
the preponderance of the evidence is against the claim of 
service connection for a skin disability manifested by 
growths and tumors due to exposure to herbicide agents in 
service while serving in Vietnam.


Claim to reopen

By decision of the Board in April 1998, it was determined 
that the medical record did not show, either in service or 
currently, the presence of chloracne.  That determination 
is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104(b).  In order to reopen 
this claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  What 
constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or 
after August 29, 2001).  As the veteran's application to 
reopen was filed in advance of August 29, 2001, the new 
provisions do not apply to his claim.  

Current law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The additional evidence received since April 1998 
continues to demonstrate that the veteran has never been 
diagnosed as suffering from chloracne.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, the additional 
evidence is merely duplicative of the evidence which was 
previously of record and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Thus, the additional evidence 
submitted is not new and material and the veteran's claim 
must remain denied.









ORDER

Entitlement to service connection for a skin disorder 
manifested by growths and tumors claimed as due to 
exposure to Agent Orange is denied.

As new and material evidence has not been presented to 
reopen a claim of entitlement to service connection for 
chloracne claimed as due to exposure to Agent Orange, the 
claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

